Appeal from three judgments based on verdicts obtained at the Rensselaer Trial Term. This was a three-car accident on a State highway near Peekskill. Plaintiff Helen Amsden sued the defendant Washington Bridge Express Lines, Inc., a bus company, and John J. Amsden, her husband, sued Harry J. Roeder and the bus company for negligence. The husband and wife were driving south on then own side of the road, and the bus and the defendant Roeder were proceeding north, Roeder following the bus. There was evidence from which the jury could find that Roeder attempted to pass the bus, and, before he got by, the bus pulled over toward the middle of the road, and crowded Roeder’s car against Amsden’s car. Roeder pleaded a counterclaim against John J. Amsden and the bus company; and at the close of his proof the counterclaim was dismissed as to Amsden. Both of .the plaintiffs and the defendant Roeder obtained verdicts against the bus company, upon which judgments were entered. A question of fact was presented which was properly submitted to the jury. The defendant bus company contends that error was committed in excluding a so-called police blotter of the town of Cortlandt. No proper foundation was laid for its admission, and its exclusion was proper. In like manner the defendant contends that the blotter was admissible under section 374-a of the Civil Practice Act. It was not admissible under that section for a like reason. We have examined the other exceptions to the exclusion of evidence, and find no error. Judgment unanimously affirmed, with costs to the respondents Amsden and Roeder in one action. Present — Hill, P. J., McNamee, Crapser, Bliss and Heffernan, JJ.